Citation Nr: 0203399	
Decision Date: 04/12/02    Archive Date: 04/18/02

DOCKET NO.  98-07 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to a higher rating for service-connected post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the RO 
that granted service connection and assigned a 30 percent 
rating for PTSD, effective on December 24, 1997.  

In a September 1998 rating decision, the RO assigned a 50 
percent rating for the service-connected PTSD, effective in 
December 1997.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  

In November 1999, the Board remanded the case to the RO for 
additional development of the issue of a higher rating for 
the service-connected PTSD.  



FINDING OF FACT

The veteran's service-connected PTSD is shown to be 
productive of a level of incapacity that more nearly 
approximates that of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood.  



CONCLUSION OF LAW

The criteria for the assignment of a 70 percent rating for 
the service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 
5105, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.130 
including Diagnostic Code 9411 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran served on active duty from July 1968 to March 
1970.  His service medical and personnel records showed that 
he was injured during combat in the Republic of Vietnam and 
received such citations and awards as the Purple Heart, 
Combat Infantryman Badge, Bronze Star Medal with "V" 
Device, Vietnam Service Medal, Vietnam Campaign Medal with 
Device.  

In a December 1997 letter, a psychologist at the Vet Center 
opined that the veteran suffered from combat-related PTSD 
(associated with service in Vietnam) and had a Global 
Assessment of Functioning (GAF) scale score in the range of 
50 to 55.  It was also noted that the veteran had received 
counseling since September 1997 for symptoms related to PTSD, 
to include intrusive thoughts and memories of traumatic 
events from Vietnam, severe sleep disturbance, 
hypervigilance, and over-reactions to unexpected stimuli in 
the immediate environment.  

The VA outpatient records dated in December 1997 showed that 
the veteran was referred to the VA from the Vet Center.  It 
was noted that, at the time of the referral, he was taking 
Paxil prescribed by his family doctor and was suffering from 
depression and flashbacks.  At VA, his medication was changed 
to Prozac and trazadone, to help his depression and sleep 
disturbance problems.  

On an evaluation by a VA clinical psychologist, the following 
record of symptoms were noted:  nightmares, recurrent and 
intrusive distressing flashbacks, dissociative periods, 
avoidance behavior, feelings of detachment from others, 
restricted range of affection, irritability and anger, 
hypervigilance, and requirement to work alone.  The diagnosis 
was that of chronic PTSD, with considerable to severe 
industrial impairment.  

In December 1997, the RO received the veteran's claim of 
service connection for PTSD.  The veteran indicated that he 
received treatment for PTSD at VA.  He submitted a combat 
stressor statement, which also described his life following 
his return from the Republic of Vietnam.  He submitted 
statements from his sister and sister-in-law, who indicated 
that the veteran was quick to anger, believed everyone was 
out to get him, and had a "Jekyll and Hyde" personality.  

A February 1998 VA outpatient record indicated that the 
veteran was doing well on his medications at that time.  He 
was to be followed up in June 1998.  

In a February 1998 letter, the VA clinical psychologist 
informed a VA doctor (who was to conduct the veteran's 
compensation examination later that month) that the veteran 
was evaluated and believed to have considerable to severe 
impairment due to PTSD.  He listed the following PTSD related 
symptoms:  sleep disturbance, nightmares, flashbacks, 
intrusive thoughts, dissociative periods, efforts to avoid 
activities and places, isolation and withdrawal, severe 
anxiety, hypervigilance, exaggerated startle reaction, and 
irritability and anger.  He noted that the veteran was unable 
to get close to people and could only perform his current job 
as a bank courier by being alone.  His GAF score was 45.  

On a February 1998 VA psychiatric examination, the veteran 
related the same symptoms that were noted earlier in the VA 
records.  He also indicated that he worked as a bank courier, 
which he had done for the past three years, and that he was 
able to work by himself, which really helped because he was 
unable to tolerate being around others.  He noted that he 
previously worked at the Post Office and was tired of people 
telling him about his bad attitude.  He stated that he had no 
friends and rarely went out, except for work.  

On a mental status examination, the veteran was noted to be 
alert, oriented and cooperative.  His mood was depressed with 
an anxious affect.  His speech was slow and soft.  There was 
some psychomotor agitation.  His thought processes were 
somewhat slowed but goal directed.  His thought content was 
devoid of any current auditory or visual hallucinations.  
There was significant paranoia of others.  He denied having 
any suicidal ideation but admitted to homicidal ideation in 
the recent past with no active plan.  His memory was fair and 
his concentration level was adequate.  His level of 
intelligence was average, and he had partial insight into his 
current condition.  

The diagnosis was that of PTSD, with a GAF score of 52.  The 
VA examiner commented that the veteran detailed significant 
symptoms of PTSD and that he might only be functioning at his 
current job because his employers were understanding and he 
was in a position where he did not have to interact with 
others.  The examiner noted that the veteran's social 
adaptability and interactions with others were significantly 
impaired and that his flexibility, reliability, and 
efficiency in an industrial setting were more moderately 
impaired.  The examiner estimated the veteran's level of 
disability to be in the considerable range.  

In a March 1998 decision, the RO granted service connection 
and assigned a 30 percent rating for PTSD, effective on 
December 24, 1997.  

In a March 1998 statement, the veteran indicated his 
disagreement with the rating percentage assigned for his 
PTSD.  He maintained that he was current taking medications 
for his disorder and had various symptoms including 
flashbacks of Vietnam, nightmares, and difficulty in 
communicating with others.  

In April 1998, the RO received the veteran's Substantive 
Appeal along with a letter written by his wife.  In that 
letter, she stated that the veteran had an explosive temper 
and isolated himself from family and friends.  She described 
him as a "walking time bomb" and said that she had had to 
walk around "on eggshells" for the past 20 years.  

The VA outpatient records dated in June 1998 showed that the 
veteran was seen for continuing problems regarding his PTSD.  
He reported having crazy dreams and sometimes becoming sleepy 
while driving his truck for work.  An examination revealed he 
was alert, coherent, and cooperative.  He also had rapid 
speech and was anxious.  The assessment was that of 
depression and anxiety, with a GAF score of 45.  

In a June 1998 letter, the VA clinical psychologist stated 
that the veteran had been evaluated and treated for severe 
disability from PTSD.  He stated that the veteran was 
currently "under employed" as a bank courier where he 
needed to work alone and have limited or no contact with 
others.  He noted that the effects of the veteran's PTSD 
medication were causing problems (i.e., he was driving all 
over the road).  He listed the following PTSD related 
symptoms:  near continuous panic and depression periods 
affecting the ability to function independently, 
appropriately, and effectively; unprovoked irritability with 
periods of violent thoughts; difficulty in adapting to 
stressful circumstances; and severe problems in establishing 
and maintaining effective relationships.  He also noted that 
the veteran was inflexible, inefficient, unreliable and 
unpredictable.  

At a June 1998 RO hearing before a Hearing Officer, the 
veteran testified that he stopped working at the Post Office 
in 1989 due to medical disability for physical problems, but 
that he was also having a lot of trouble with management.  He 
said that, after about four years out of work, he found a job 
as a bank courier, which he still held.  He said that he had 
no social activities, slept poorly, and could not get along 
with others including family members.  He said that he had an 
explosive temper.  He said that he did not notice any changes 
in himself while on his medications.  The veteran's wife 
described the veteran's aggressive and angry behavior and his 
mood swings.  She said that he had difficulty in 
concentrating and memory problems.  She said that the veteran 
stayed home all the time if he was not working.  

In a September 1998 decision, the RO assigned a 50 percent 
rating for the service-connected PTSD, effective in December 
1997.  

The VA outpatient records dated from February to September 
1999 showed continuing treatment for PTSD.  In February 1999, 
his PTSD was noted to be severe, and his GAF score was 55.  
In May 1999, his PTSD was noted to be causing severe 
industrial and social impairment (he was only able to work 
because he worked alone), and his GAF score was 41.  In 
September 1999, the veteran reported having more symptoms 
with PTSD.  It was noted at that time that the veteran had 
occupational and social impairment in most areas of his life.  
The assessment was that of severe industrial and social 
impairment, with a GAF score of 42.  It was opined that the 
veteran was not going to be able to work much longer due to 
his PTSD symptoms.  

In October 1999, the RO received statements of the veteran's 
bank supervisor and niece.  His supervisor indicated that the 
veteran's personality had changed from quiet to very vocal 
and aggressive on numerous occasions.  She stated that his 
mood swings affected his working relationship and that the 
bank was trying to work with him so as not to aggravate his 
problem.  The veteran's niece described his hostile and 
isolating behaviors and stated that his condition had 
worsened over the years.  

In November 1999, the Board remanded the case to the RO for 
additional development.  

VA outpatient records dated from January to May 2000 show 
continuing treatment for PTSD.  In January 2000, it was noted 
that the veteran would not be able to work much longer and 
was only able to work due to special conditions.  In March 
2000, his GAF score was 50.  In May 2000, his GAF scores were 
55 and 45.  In that month, it was noted that the veteran 
might not be able to work much longer on any regular, day to 
day, 40 hour per week basis.  

On a July 2000 VA form, the veteran indicated that Kenneth 
Evans, M.D., was his family doctor who had treated him since 
June 1985 for various physical disabilities and started him 
on Paxil for his nerves and depression.  On another form, the 
veteran indicated that he also received treatment at the VA.  

In an August 2000 letter, the RO requested the veteran to 
furnish information regarding his treatment for PTSD since 
December 1997.  

In an August 2000 letter, the veteran stated that he had held 
a job as a courier for a bank which entailed that he drive 
over 200 miles each day.  He stated that he had problems 
falling asleep while driving and that this problem had become 
worse lately.  He stated that, on the advice of Dr. Evans, he 
had left his job.  

In an August 2000 letter, Kenneth Evans, M.D., stated that he 
had been the veteran's family physician for approximately 15 
years.  He noted that the veteran's physical disabilities and 
stated he also had many personal and professional conflicts 
secondary to PTSD.  He noted that the veteran on one occasion 
was referred to a mental health facility due to difficulty 
specifically arising out of his battle with a former employer 
(the Post Office) and his inability to cope with problems.  

On a September 2000 VA psychiatric examination, the veteran 
reported that he had not worked since July 2000 after 
quitting a job as a bank courier (he said he quit because he 
was feeling too sedated from his psychiatric medications, 
causing him to fall asleep while driving).  On mental status 
examination, the veteran was alert, oriented and attentive.  
His mood appeared euthymic, and his affect was somewhat 
irritable.  His speech had regular rate and rhythm.  There 
was no psychomotor agitation or retardation.  His eye contact 
was good and he was generally cooperative.  His thought 
process was logical and coherent.  His though content was 
devoid of any current auditory or visual hallucinations.  
There was no delusional content noted.  He denied having any 
current homicidal or suicidal ideation but suggested that he 
had thoughts of hurting others on a regular basis with no 
intent or plan.  His memory was intact, and his concentration 
was adequate.  His intelligence level was average, and he had 
fair insight into his current condition.  

The diagnostic impressions were those of PTSD, alcohol 
dependence and marijuana dependence.  The examiner noted that 
the veteran had a very limited social support and had 
difficulties in getting along with family members.  The GAF 
score was 58.  

The VA examiner commented that the veteran exhibited moderate 
symptoms associated with PTSD, including nightly nightmares 
about him killing someone or someone killing him, problems 
with authority figures, decreased sleep, and anger problems.  
His social adaptability and interactions with others appeared 
to be moderately to severely impaired.  His ability to 
maintain employment and perform job duties in a reliable, 
flexible, and efficient manner appeared to be moderately 
impaired.  The examiner estimated his overall level of 
disability to be in the considerable range.  

On an October 2000 addendum to the VA examination the 
previous month, the examiner indicated that the veteran's 
claims file was made available and reviewed and that no 
changes to the evaluation were indicated.  

In October 2000, the RO received the veteran's application 
for increased compensation based on unemployability (VA Form 
21-8940).  On his claim, he indicated that his service-
connected PTSD and foot disorders prevented him from securing 
or following any substantially gainful occupation.  He 
claimed that such disorders affected his full time employment 
beginning in January 1998 and that he became too disabled to 
work beginning on July 28, 2000.  

In January 2001, the RO received medical records, dated from 
1997 to 2000, from Kenneth Evans, M.D.  The records indicated 
treatment for a variety of physical complaints and show that 
the veteran also took psychotherapy medication that was 
administered through VA.  

In a March 2001 decision, the RO assigned a total rating 
based on individual unemployability due to service-connected 
disability (TDIU rating), effective on July 28, 2000.  

In an April 2001 letter, Kenneth Evans, M.D., stated that he 
had been following the veteran since 1985 for work-related 
difficulties.  He stated that initially he attributed such 
difficulties to the veteran's physical impairments but that, 
in retrospect, he believed such difficulties could be all 
secondary to PTSD from the veteran's tour in Vietnam.  

The doctor stated that he saw the veteran in October 1997 
concerning some marked anxiety and depression and that he 
prescribed Paxil.  He noted that the veteran subsequently 
went to VA for treatment and his medication was changed to 
Prozac, which he had been taking ever since.  

The doctor stated that, with any type of stress factor, the 
veteran had an extremely volatile temper, despite being on 
Prozac which was helping fairly significantly with his 
functioning.  He stated that, if there was any type of job, 
the veteran was doing in which stress factors would suddenly 
follow up (such as an innocent comment taken wrong or any 
criticism which did not settle right), his temper would flare 
up and his response would be very inappropriate.  He opined 
that the veteran would not be able to hold a job secondary to 
these factors.  

In April 2001, the RO received letters from the veteran and 
his wife.  The veteran described his experiences in Vietnam 
and his life following his return from service.  He said that 
he felt that he deserved a 100 percent disability rating for 
PTSD.  

His wife described the circumstances during which he 
underwent a recent VA compensation examination and claimed 
that the VA examiner did not spend much time with the 
veteran, unlike the clinical psychologists he saw on a 
regular basis.  She described her relationship to the veteran 
and the difficulties for their family arising out of the 
veteran's PTSD.  

In a September 2001 letter, the RO informed the veteran about 
the new law, The Veterans Claims Assistance Act of 2000 
(VCAA), which obligates the VA to notify the veteran about 
his claim (i.e., what information or evidence is required to 
grant his claim) and to assist him to obtain evidence for his 
claim.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision in March 1998, Statement of the Case in April 
1998, Supplemental Statements of the Case in September 1998, 
March 2001, and May 2001, and letter to the veteran in 
September 2001, the RO has notified him of the evidence 
needed to substantiate his claim.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which the veteran has referred (i.e., from 
VA medical centers and his private doctor).  The RO has also 
sought and obtained medical examinations dated in February 
1998 and September 2000 regarding the issue at hand.  
Additionally, the RO has provided the veteran with the 
opportunity for a hearing in June 1998.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The veteran's service-connected PTSD is currently rated as 50 
percent disabling under 38 C.F.R. § 4.130 including 
Diagnostic Code 9411.  

Under this Diagnostic Code, a 50 percent rating requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130 including Diagnostic Code 9411 
(2001).  

The veteran contends that his service-connected PTSD is more 
disabling than is reflected by his 50 percent rating.  After 
consideration of all evidence of record, the Board concludes 
that, under the regulations, the veteran's service-connected 
PTSD more nearly approximates the criteria for the assignment 
of a 70 percent rating since December 24, 1997.  

The medical evidence shows that the veteran underwent two VA 
psychiatric examinations.  At a February 1998 examination, 
the diagnosis was that of PTSD, and the GAF score was 52 
(representing moderate symptoms or moderate difficulty in 
social or occupational functioning).  The examiner found the 
overall level of the veteran's PTSD to be considerably 
disabling, taking into account significant impairment in a 
social setting and moderate impairment in an industrial 
setting.  However, it is worthy of note that the examiner 
also found that the veteran might only be functioning at his 
present job due to the understanding nature of his employers 
and to the nature of his position which required no 
interaction with others.  

At a September 2000 examination, the diagnoses were those of 
PTSD and alcohol and marijuana dependence, and the GAF score 
was 58 (again representing moderate symptoms or difficulty in 
functioning).  The VA examiner found that his condition was 
moderately to severely disabling and that his overall level 
of impairment was in the considerable range.  

However, on this latter examination, the veteran reported 
that he was no longer employed as a bank courier due to the 
effects of his psychiatric medications.  On an October 2000 
claim for a TDIU rating based on service-connected 
disabilities, the veteran indicated that his last day of 
employment with the bank was on July 27, 2000 (he was granted 
such a rating effective on July 28, 2000).  

A careful review of the record shows that the veteran has 
received treatment at the Vet Center, VA, and his private 
doctor for PTSD, and taken medication for PTSD symptoms since 
1997.  The outpatient records from VA show that the veteran's 
GAF score ranged from 41 (representing serious symptoms or 
serious impairment in social or occupational functioning) to 
55 (moderate symptoms), with the majority of scores in the 
range of serious impairment.  

The comments from the veteran's family doctor, Dr. Evans, 
revealed that the veteran would be unable to hold a job due 
to stress factors associated with his PTSD.  In regular 
outpatient visits, the veteran's treating psychologist at the 
VA noted that the veteran had occupational and social 
impairment in most areas of his life and was only able to 
work due to special conditions at his place of employment.  
In May 2000, the psychologist indicated that the veteran 
would not be able to work much longer due to PTSD symptoms.  
The veteran stated that he left his job in July 2000 on the 
advice of Dr. Evans.  

According to DSM- IV, GAF scores of 52 and 58 (as denoted on 
the VA examinations) reflect moderate impairment.  An 
examiner's classification of the level of a psychiatric 
impairment, by words or by a GAF score, is to be considered 
but is not determinative of the percentage disability rating 
to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  That 
is, the disability rating depends on evaluation of all the 
evidence.  

In this case, there is sufficient evidence of impairment from 
the veteran's PTSD to find that his condition is more than 
moderately disabling.  The medical evidence, together with 
the hearing testimony of the veteran and his wife, the 
statements of the veteran's former supervisor, and statements 
of family members, shows that the veteran's PTSD is 
productive of serious impairment.  

In evaluating the entire record, the Board finds that, since 
December 24, 1997, the objective findings are more consistent 
with the rating criteria for a 70 percent rating for PTSD, 
that is, occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood.  

The evidence, however, reflects no symptoms which typify 100 
percent disability under the rating criteria.  For instance, 
there is no objective evidence of gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  

Considering all the evidence, the Board concludes that the 70 
percent rating for PTSD is warranted for the period beginning 
on December 24, 1997.  The evidence does not show that the 
veteran meets the criteria for a higher rating under the 
applicable Diagnostic Code for that period.  

In this regard, the Board notes that this is an initial 
rating case, and consideration has been given to "staged 
ratings" for the condition over the period of time since 
service connection became effective on December 24, 1997.  
Fenderson v. West, 12 Vet. App. 119 (1999) ("staged ratings" 
should be considered for various periods of time in cases 
involving initial ratings).  



ORDER

An increased rating of 70 percent for the service-connected 
PTSD is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  

 

